Citation Nr: 0601985	
Decision Date: 01/24/06    Archive Date: 01/31/06

DOCKET NO.  04-31 848A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical Center 
in Muskogee, Oklahoma


THE ISSUE

Entitlement to reimbursement or payment for unauthorized 
medical services rendered in connection with a private 
hospitalization at St. John Medical Center on April 13, 2004.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel

INTRODUCTION

The veteran apparently served on active duty from June 1968 
to July 1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 decision by the VA Medical Center 
(VAMC) Medical Administrative Services (MAS) division in 
Muskogee, Oklahoma.  A personal hearing was held before the 
undersigned Veterans Law Judge at the Muskogee RO (i.e., a 
Travel Board hearing) in October 2005.  


FINDINGS OF FACT

1.  The veteran incurred medical expenses for treatment 
rendered on April 13, 2004 by emergency medical services 
authority (EMSA), by St. John Medical Center, and by Tulsa 
Radiology Associates in Tulsa, Oklahoma.

2.  VA payment or reimbursement of the costs of the private 
medical care provided on April 13, 2004 by the above listed 
medical providers was not authorized prior to the veteran's 
undergoing that treatment.

3.  Service connection is not in effect for any disability of 
the veteran.

4.  On April 13, 2004, the veteran received private medical 
treatment for a headache which had already ended by the time 
an ambulance arrived to take him to a private facility.  The 
condition was not of such a nature that a prudent layperson 
would have reasonably expected that delay in seeking 
immediate medical attention would have been hazardous to life 
or health.

5.  A VA or other Federal facility/provider was feasibly 
available.



CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized 
medical expenses arising from care provided on April 13, 2004 
have not been met.  38 U.S.C.A. §§ 1725, 1728 (West 2002); 38 
C.F.R. §§ 3.102, 17.120, 17.121, 17.1000-17.1003 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (in this 
case, the RO).  The Court also held, however, that providing 
the VCAA notice to the claimant after the initial decision 
could satisfy the requirements of the VCAA if the timing of 
the notice was not prejudicial to the claimant.  Pelegrini, 
18 Vet. App. at 121.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error 
in the sequence of events is not shown to have any effect on 
the case or to cause injury to the claimant.  Consequently, 
the Board concludes that any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Mayfield, supra; ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

In this case, in an August 2004 letter, the RO provided 
notice to the veteran regarding what information and evidence 
is needed to substantiate the claim for reimbursement of 
unauthorized medical expenses, as well as what information 
and evidence must be submitted by the veteran, what 
information and evidence will be obtained by VA, and the need 
for the veteran to advise VA of or submit any further 
evidence that pertains to the claim.

The veteran was provided with letters notifying him of the 
appealed rating decision in June 2004.  He and his 
representative were also provided with an August 2004 
Statement of the Case (SOC), and a September 2004 
Supplemental Statement of the Case (SSOC).  These documents 
provided him with notice of the law and governing 
regulations, as well as the reasons for the determinations 
made regarding his claim.  By way of these documents, he also 
was specifically informed of the cumulative evidence already 
having been previously provided to VA or obtained by VA on 
the veteran's behalf.  Therefore, the Board finds that the 
veteran was notified and aware of the evidence needed to 
substantiate this claim, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  
Accordingly, there is no further duty to notify, and no 
prejudice to the veteran exists by deciding the claim.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes private 
medical records from the medical care providers who treated 
the veteran on the day in question, as well as the veteran's 
written and oral statements.  Under the circumstances in this 
case, the veteran has received the notice and assistance 
contemplated by law and adjudication of the claim poses no 
risk of prejudice to the veteran.  See Mayfield, supra; Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) 
(VCAA does not require remand where VA thoroughly discussed 
factual determinations leading to conclusion and evidence of 
record provides plausible basis for factual conclusions, and 
where development of the evidence was as complete as was 
necessary for a fair adjudication of the claims).

Factual Background

A review of the file shows that the veteran has no 
established service-connected disabilities.

The medical evidence reflects that at 12:24 p.m. on April 13, 
2004, the veteran was treated by the emergency medical 
services authority (EMSA) in Tulsa, Oklahoma for a chief 
complaint of a headache.  When the ambulance arrived, the 
veteran was found in his vehicle.  The veteran complained of 
a left-sided headache that started at home while he was at 
rest.  He said he left for the VA clinic and made it down the 
street where he stopped and called his wife.  The EMSA 
examiner noted that the veteran's headache had resolved prior 
to their arrival, and that the veteran reported having had 
dizziness with his headache.  The veteran denied chest pain, 
angina, tachycardia, and shortness of breath.  He gave a 
history of hypertension.  The veteran was transported to St. 
John Medical Center (in Tulsa) without incident.

Medical records from St. John Medical Center reflect that the 
veteran arrived via ambulance at 12:35 p.m. on April 13, 
2004.  He complained of a left-sided headache which had 
resolved prior to arrival.  It was noted that he had been 
seen in the emergency room in the previous week for the same 
complaint.  In a report of health history, the veteran 
reported that he was seen at that hospital on April 7, 2004 
for the "same problem blood pressure."  After examination 
and testing, the veteran was diagnosed with cephalgia, 
resolved.  He was discharged to home at 4:45p.m.

In April 2004, VA received bills from St. John Medical 
Center, EMSA, and Tulsa Radiology Associates for medical 
treatment provided to the veteran on April 13, 2004.

By a statement dated in July 2004, the veteran asserted that 
he believed it was a medical emergency on April 13, 2004, as 
he had waves [of pain] on the left side of his head, and he 
was dizzy and wanted to pass out.  In August 2004, he said 
that on the day in question, his wife telephoned the VA 
(presumably the VA outpatient clinic in Tulsa) and received a 
recorded message saying "If this is an emergency, please 
hang up and dial 911."  He reported current treatment at the 
Tulsa VA outpatient clinic for high blood pressure.  He 
contended that he qualified to have this treatment covered as 
he was enrolled in the VA healthcare system, he was receiving 
VA medical treatment from April 2001 to the present, he 
received care in the emergency room of St. John Medical 
Center, he had no other form of health insurance, local VA 
facilities were not feasibly available, and he and his wife 
felt that driving to Muskogee would endanger his life and 
health, since he has high blood pressure which can result in 
a stroke, brain aneurysm and death.  He contended that VA 
facilities were not feasibly available since the VA clinic in 
Tulsa is closed after hours and on weekends.

At an October 2005 Travel Board hearing, the veteran 
testified that on April 13, 2004, he was having chest pain 
and shortness of breath.  He said he believed he was having a 
heart attack and that it was an emergency.  He stated that 
the incident occurred at night and that when he and his wife 
called the [Tulsa] VA clinic, it was closed, and they heard a 
recorded message telling them that if it was an emergency, he 
should report to the nearest emergency center.  He said he 
was treated at a private hospital for several hours and then 
he was sent home.  He was told that he had problems with his 
esophagus and a hiatal hernia.  The next day he informed the 
Tulsa VA outpatient clinic that he had been to St. John's 
Hospital.  He testified that it was an hour-and-a-half drive 
from Tulsa, where he lived, to the closest VAMC, in Muskogee.



Analysis

Generally speaking, in order to be entitled to payment or 
reimbursement of medical expenses incurred at a non-VA 
facility, a claimant must satisfy three conditions. There 
must be a showing that:

(a) The care and services rendered were 
either:

(1) for an adjudicated service-connected 
disability, or

(2) for a non-service-connected 
disability associated with and held to be 
aggravating an adjudicated service-
connected disability, or

(3) for any disability of a veteran who 
has a total disability, permanent in 
nature, resulting from a service-
connected disability, or

(4) for any injury, illness, or dental 
condition in the case of a veteran who is 
participating in a rehabilitation program 
and who is medically determined to be in 
need of hospital care or medical services 
for reasons set forth in 38 C.F.R. § 
17.47(i) (formerly § 17.48(j)) (2000); 
and

(b) The services were rendered in a 
medical emergency of such nature that 
delay would have been hazardous to life 
or health; and

(c) No VA or other Federal facilities 
were feasibly available and an attempt to 
use them beforehand or obtain prior VA 
authorization for the services required 
would not have been reasonable, sound, 
wise, or practicable, or treatment had 
been or would have been refused.

See 38 U.S.C.A. § 1728 (West 2002); 38 C.F.R. § 17.120 
(2005); see also Zimick v. West, 11 Vet. App. 45, 49 (1998).

The veteran does not satisfy the above criteria.  As the 
evidence of record shows, he has no service-connected 
disabilities, and therefore the treatment was not for a 
service-connected condition.  The evidence also does not 
reflect that a non-service-connected disability was 
aggravating a service-connected disability.  The veteran is 
not rated as permanently and totally disabled and was not 
participating in a rehabilitation program at the time of his 
care in April 2004.  Accordingly, there is no basis to 
establish entitlement to reimbursement under 38 C.F.R. § 
17.120.

The Board also notes that payment or reimbursement for 
emergency services for non-service-connected conditions in 
non-VA facilities may be authorized under 38 U.S.C.A. § 1725 
(West 2002) and 38 C.F.R. §§ 17.1000-1003 (2005).  Section 
1725 was enacted as part of the Veterans Millennium Health 
Care and Benefits Act, Public Law 106-177.  The provisions of 
the Act became effective as of May 29, 2000.  To be eligible 
for reimbursement under this authority the veteran has to 
satisfy all of the following conditions: 

(a) The emergency services were provided 
in a hospital emergency department or a 
similar facility held out as providing 
emergency care to the public.

(b) The claim for payment or 
reimbursement for the initial evaluation 
and treatment is for a condition of such 
a nature that a prudent layperson would 
have reasonably expected that delay in 
seeking immediate medical attention would 
have been hazardous to life or health 
(this standard would be met if there were 
an emergency medical condition 
manifesting itself by acute symptoms of 
sufficient severity (including severe 
pain) that a prudent layperson who 
possesses an average knowledge of health 
and medicine could reasonably expect the 
absence of immediate medical attention to 
result in placing the health of the 
individual in serious jeopardy, serious 
impairment to bodily functions, or 
serious dysfunction of any bodily organ 
or part);

(c) A VA or other Federal 
facility/provider was not feasibly 
available and an attempt to use them 
before hand would not have been 
considered reasonable by a prudent 
layperson (as an example, these 
conditions would be met by evidence 
establishing that a veteran was brought 
to a hospital in an ambulance and the 
ambulance personnel determined that the 
nearest available appropriate level of 
care was at a non-VA medical center);

(d) The claim for payment or 
reimbursement for any medical care beyond 
the initial emergency evaluation and 
treatment is for a continued medical 
emergency of such a nature that the 
veteran could not have been safely 
discharged or transferred to a VA or 
other Federal facility (the medical 
emergency lasts only until the time the 
veteran becomes stabilized);

(e) At the time the emergency treatment 
was furnished, the veteran was enrolled 
in the VA health care system and had 
received medical services under authority 
of 38 U.S.C. Chapter 17 within the 24- 
month period preceding the furnishing of 
such emergency treatment;

(f) The veteran is financially liable to 
the provider of emergency treatment for 
that treatment;

(g) The veteran has no coverage under a 
health-plan contract for payment or 
reimbursement, in whole or in part, for 
the emergency treatment (this condition 
cannot be met if the veteran has coverage 
under a health-plan contract but payment 
is barred because of a failure by the 
veteran or provider to comply with the 
provisions of that health-plan contract, 
e.g., failure to submit a bill or medical 
records within specified time limits, or 
failure to exhaust appeals of the denial 
of payment);

(h) If the condition for which the 
emergency treatment was furnished was 
caused by an accident or work related 
injury, the claimant has exhausted 
without success all claims and remedies 
reasonably available to the veteran or 
provider against a third party for 
payment of such treatment and the veteran 
has no contractual or legal recourse 
against a third party that could 
reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the 
veteran's liability to the provider;

(i) The veteran is not eligible for 
reimbursement under 38 U.S.C. 1728 for 
the emergency treatment provided (38 
U.S.C. 1728 authorizes VA payment or 
reimbursement for emergency treatment to 
a limited group of veterans, primarily 
those who receive emergency treatment for 
a service-connected disability).

See 38 C.F.R. § 17.1002 (2005).

In this case the veteran does not satisfy all of the criteria 
under 38 C.F.R. §§ 17.1002.  The evidence does not show that 
the services he received on April 13, 2004 were emergent in 
nature.  In this regard, the Board notes that the veteran's 
recent testimony at a Board hearing contradicts the medical 
evidence dated on April 13, 2004, and also contradicts what 
he wrote in earlier statements.  At his hearing, the veteran 
testified that he had chest pain on April 13, 2004, and 
believed he was having a heart attack.  In contrast, medical 
records dated on April 13, 2004 reflect that he complained 
only of a headache and dizziness.  In July and August 2004, 
the veteran wrote that due to his headache and high blood 
pressure, on the day in question, he believed he was having a 
stroke.  

The medical evidence clearly shows that the veteran's 
headache had already ended by the time the ambulance arrived 
on April 13, 2004, even before he went to St. John Medical 
Center.  Moreover, the medical evidence is entirely negative 
for complaints of chest pain or shortness of breath, as 
recently alleged by the veteran.  Thus it cannot be said that 
the treatment at that facility was for a condition of such a 
nature that a prudent layperson would have reasonably 
expected that delay in seeking immediate medical attention 
would have been hazardous to life or health.  

With respect to the veteran's contention that the Tulsa VA 
outpatient clinic was not feasibly available as it was closed 
at the time of the incident, because it was nighttime, the 
Board notes that the medical evidence demonstrates that he 
was treated in the afternoon of April 13, 2004, which was a 
Tuesday.  Moreover, the medical records noted the veteran had 
been on his way to the VA clinic, when he stopped and called 
his wife.  The veteran's contention that VA facilities were 
not feasibly available is not credible.

In order to establish entitlement to reimbursement, the 
veteran must satisfy all of the enumerated criteria.  As 
reflected by the above analysis, the veteran does not satisfy 
the criteria for reimbursement under 38 U.S.C.A. § 1725 and 
38 C.F.R. §§ 17.1000-1003.  His claim for payment or 
reimbursement for the cost of private emergency treatment on 
April 13, 2004 must be denied.  The evidence is not equipoise 
as to warrant application of the benefit of the doubt 
doctrine.  38 C.F.R. § 3.102 (2005).


ORDER

Entitlement to payment or reimbursement for unauthorized 
medical expenses incurred on April 13, 2004 is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


